DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MICHELE GERVOLINO,
                            Appellant,

                                    v.

                          SINDY L. SWANN,
                              Appellee.

                              No. 4D17-3687

                         [September 20, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE 14-
011521 (25).

    Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather, Keen &
Littky-Rubin, LLP, West Palm Beach, and Jeffrey A. Adelman of Adelman
& Adelman, P.A., Coral Springs, for appellant.

  Lissette Gonzalez and Scott A. Cole of Cole Scott & Kissane, P.A.,
Miami, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.